Citation Nr: 1221560	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of Bell's palsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In January 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Detroit, Michigan RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In May 2011, the Board remanded the case for further development which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of Bell's palsy have been manifested by mild weakness of the left facial muscles and mild left facial drooping with left eye ptosis and occasional swelling, but findings of severe incomplete paralysis of the seventh cranial nerve are not demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected residuals of Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected residuals of Bell's palsy arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, the RO's June 2011 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The June 2011 letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased evaluation for service-connected residuals of Bell's palsy, including private and VA treatment records and by affording him VA examinations and obtaining an addendum.  Pursuant to the Board's May 2011 remand, the RO obtained and associated with the claims file, and his Virtual VA file, updated treatment records from VA Medical Center in Detroit, Michigan, dated from April 2010 through March 2012.  The RO attempted to obtain private treatment records from Drs. F. and C. at the Henry Ford Hospital and from the C. Eye Institute and computerized tomography (CAT or CT) scan records identified by the Veteran during the January 2011 Board hearing.  In a May 2011 letter, the RO requested that the Veteran complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for each healthcare provider obtain all relevant treatment records.  However, the record reflects that the Veteran did not respond.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, VA has provided the Veteran with multiple VA examinations in conjunction with the claim on appeal.  38 C.F.R § 3.159(c)(4).  In compliance with the Board's May 2011 remand, July and October 2011 VA examinations were accomplished to ascertain the current level of the Veteran's residuals of Bell's palsy.  The Board finds that these VA examinations obtained are more than adequate as they provide sufficient details to determine the severity of the Veteran's service-connected disability and were based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board concludes that there has been substantial compliance with its May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Discussion

In this case, the Veteran's service-connected residuals of Bell's palsy are rated under Diagnostic Code 8207.  Under this diagnostic code, a 10 percent disability rating is warranted for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.

A Note to Diagnostic Code 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is to be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "moderate," or "severe" or "mild," are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" by VA examiners and other medical professionals, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial disability evaluation in excess of 10 percent for his service-connected residuals of Bell's palsy.

September 2003 and August 2004 VA ophthalmology reports noted assessments of chronic open angle glaucoma, bilaterally, and a history of Bell's palsy with lid repair due to mild ptosis of the eye that was stable.

Private treatment records dated in May and July 2005 show that the Veteran was admitted with a diagnosis recurrent Bell's palsy.

A June 2005 VA treatment report noted the Veteran's facial asymmetry with some deviation to the right and that his orbicularis oculus (a muscle in the fact that closes the eyelids) was still not strong.  No drooling was shown and the Veteran's speech was normal.  The assessment was Bell's palsy.

In a July 2005 VA physical therapy initial evaluation report, the Veteran complained of left facial weakness.  On a manual muscle test (MMT), the facial muscles on the left showed 3/5.  Sensory examination revealed no deficit.  The assessment was improving Bell's palsy.  The physical therapist provided with facial massage and exercises and stated that the prognosis was fair.

In an August 2005 VA physical therapy final note, the Veteran stated that his left Bell's palsy condition was better.  The assessment was that his left facial muscles weakness improved to 4-/5.  

In a March 2006 VA examination report, the Veteran reported recurrent Bell's palsy in early 2002 and again recently in May 2005, which had been treated and improved.  He stated that he did not receive steroid medications and that he underwent physical therapy during the last Bell's palsy episodes.  He denied any recent recurrence of Bell's palsy in 2006.  He reported occasional pain in the left jaw during yawning; however, no other chronic residual problems related to Bell's palsy were reported.  His eating/swallowing was fairly good; he had occasional problems with drinking fluids especially when the fluid was moreover to the left part of the mouth.  He denied any left ear infection, or left eye infection or redness.  On physical examination, the Veteran was not in acute distress.  He exhibited good memory and normal speech; he was alert and fully oriented.  The examiner found that cranial nerves II to XII were intact.  No present evidence of Bell's palsy was shown.  The Veteran was able to close both eyes normally and no muscle atrophy was shown.  There were no tears or redness of the left eye and sensation was intact over the face.  No other focal neurological signs were elicited.  The diagnosis was recurrent left Bell's palsy by history, which was treated and resolved.  It was noted that there were no residual signs of Bell's palsy as per current examination.

A July 2006 private treatment report reflects that the Veteran was seen for a history of recurrent idiopathic left Bell's palsy.  The Veteran denied any recurrent of weakness on his face since the previous visit.  It was noted that he went through physical therapy with significant improvement of his facial weakness and was currently at his baseline before the previous event.  The Veteran denied any new focal weakness, numbness, or speech or visual changes.  On physical examination, the Veteran was alert and fully oriented.  Visual fields were full, bilaterally, and extraocular movements were intact in all direction.  The Veteran's pupils were both reactive to light.  The private examiner stated that the Veteran still had conjugate oscillation of his eyes in the horizontal plane with movement in the vertical axis of the eyes.  Facial sensation was intact to light touch.  He had moderate left lower motor neuron facial weakness; he was still able to close his left eye but it was weak against resistance and there was left ptosis as baseline.  The Veteran's strength was 5 out of 5 throughout, with normal tone and bulk in all four extremities; his sensation was intact to light touch in all four extremities, with no evidence of dysmetria on finger-to-nose testing; and his reflexes were brisk and at 2+ throughout except for 1 for both knees and absent at the ankles.  The impression was recurrent idiopathic left lower motor neuron facial weakness with negative workup, including magnetic resonance imaging (MRI) and a cerebrospinal fluid (CSF) analysis.

In January 2007, the Veteran reported that he still had trouble with his face and jaw.  He stated that he choked with swallowing or coughing.  

In a January 2009 VA cranial nerves examination report, the Veteran stated that his initial Bell's palsy on the left side of the face in 1946 resolved and recurred in 2002 and 2005, which had been treated and resolved.  He denied having any Bell's palsy episodes since 2005.  He denied having any problems closing or moving the eyes, speech difficulty, swallowing difficulty, or blowing with his left or right cheek.  He denied having any chronic ear or eye infection, ear surgery, corneal infections, or redness of the eyes.  He denied having any problems with chewing or swallowing.  On physical examination, the Veteran's speech was normal and his cranial nerves II through XII were intact.  Forehead wrinkles were symmetrical and he was able to show his teeth without difficulty.  He was able to blow with right and left cheeks, close his mouth, and close his eyes without any difficulty.  The Veteran's tongue was midline and he was able to move his tongue right and left; he denied having any smell or taste problems.  No muscle atrophy or focal neurological deficits were shown.  There were no tears or redness of the left eye; pupils equally reacted to light.  The Veteran's gait was normal.  The diagnosis was left Bell's palsy, recurrent in nature, with last episode in May 2005 by history, which was treated and resolved without any residuals of Bell's palsy as per the present examination.

A February 2009 VA treatment report noted left eye ptosis.  On review of the Veteran's neurologic system, cranial nerves were intact.  Motor examination was normal with normal tone, strength and movements, with no tremor or gait abnormality; sensory examination was normal with no paresthesia or cerebellar abnormality; and the Veteran's speech was normal.

In a September 2009 private treatment report, the Veteran had no neurologic complaints.  On review of the Veteran's neurologic system, no focal deficits were shown.

A December 2009 private treatment report stated that the CAT scan of the Veteran's head was negative.  

A November 2010 private treatment report reflects that the Veteran was seen in a neurology clinic for evaluation of his left-sided Bell's palsy.  The Veteran reported since the initial diagnosis of Bell's palsy in 1946, he had recurrent episodes of Bell's palsy in 2002, 2005 and 2006.  Since that time, he had mild ptosis of the left eye.  Presently, he complained of swelling on the left side of the face and droopiness.  He denied any problem with hearing of taste changes, or pain in the ear.  He also denied any numbness, weakness, loss of consciousness, dizziness, vertigo, or any visual changes.  On neurologic examination, the Veteran had an asymmetry of the face.  Examination of the cranial nerve II revealed that pupils were equal and reactive without afferent papillary defect, visual fields were intact to confrontation, and funduscopic examination showed sharp discs with normal vasculature.  On examination of the cranial nerves III, IV, and VI, ptosis of the left eye was shown.  Motor examination was intact (V); flattering of the left nasolabial fold was decreased but there was wrinkling on the left side of the forehead (VII); acuity was intact to finger rubbing (VIII); palate rose symmetrically in the midline (IX); shoulder shrug was normal (XI); and tongue protruded in the midline (XII).  Sensory examination was intact to light touch and reflexes were 2/4 and symmetrical in all four extremities.  The diagnosis was most likely another episode of Bell's palsy involving the left facial nerve.  The private physician added that the Veteran's CT head was unremarkable.

In a November 2010 VA emergency department report, the Veteran stated that his Bell's palsy was acting up.  He complained of more tearing in the left eye and swelling in the face on the left side.  On physical examination, there was old mild weakness of the left facial muscles.  The eye closed completely and no obvious swelling or deformity was shown.  On review of the neurological system, power, sensory and reflexive functions, as well as cerebellar function, were normal.  The diagnosis was old Bell's palsy.  

During the January 2011 hearing before the Board, the Veteran testified that in the past two years, he was not able to drive because his eyes started "jumping" when light shined on his eyes.  He also stated that the left side of his face swelled up and went numb.

The Veteran underwent another VA nerves examination in July 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  With regard to facial symptoms, the Veteran reported mild weakness or paralysis of facial muscles on the left side.  He denied any sensation of lacinating or electric shock pain, or involuntary painless facial twitching or spasm.  He also reported that he could not close the left eye; however, denied any mouth, throat, neck, shoulder, nose, ear or hearing, or gastrointestinal symptoms.  On examination of the cranial nerve V, sensory examination was normal to pain, light touch, and temperature.  On motor examination, function of the temporal and masseter muscles on biting hard and mouth opening was symmetric and the jaw remained in midline.  Corneal reflex was present on both sides.  On examination of the cranial nerve VII and muscles of facial expression, the left side showed asymmetry.  Weakness was shown on the left side with eyebrow lifting, forehead wrinkling, smiling, puffing out cheek, closing eyes to resistance and frowning.  Examination of the cranial nerves XI, XII, and IX was normal.  The diagnosis was history of recurrent Bell's palsy with residuals of mild (less than moderate) weakness of muscles of left side of the face.  The VA examiner described this condition was incomplete paralysis and listed the problem associated with this diagnosis as weakness of the left side of face.  The examiner found that there were no effects of the problem on usual daily activities.

In an August 2011 VA emergency department report, the Veteran complained of pain and swelling to the bilateral jaws and that he could not swallow.  He stated that he had a lot of pain when yawning.  The final diagnosis was mandible dislocation.  

A September 2011 VA eye examination revealed diagnoses of glaucoma, cataract, and left eye ptosis.  With regard to the left eye ptosis, it was noted that although it resulted from the Veteran's Bell's palsy of the left side, any decrease in visual acuity or other visual impairment was not attributable to this condition because it did not cause visual field restriction and was not interfering with the visual axis.  The examiner noted that on physical examination, there was no evidence of visual field loss of impairment or interference of the visual axis in the left eye.  With regard to glaucoma, the examiner stated that it was bilateral and was not related to the left facial Bell's palsy and was not aggravated or worsened by the Bell's palsy.

In a February 2012 VA treatment report, the Veteran complained that he could not close his mouth secondary to jaw pain and was treated with mandible reduction.  The neurologic examination was within normal limits.  On examination of the cranial nerves, visual fields were full to confrontation; left eye surgical pupil had normal versions and ductions; bilateral hearing, palatal elevation and tongue movement, and shrug were normal; and there was mild left facial droop and left eye ptosis.  Motor examination revealed normal gait, with symmetric stride length.  The Veteran was able to walk on toes, heels, and to tandem-walk.  Power examination revealed 5/5 in upper and lower extremities symmetrically, with normal bulk and tone, and with no adventitious movements.  Coordination was normal on finger to nose testing; sensory examination was intact to pinprick, light touch, temperature, and proprioception exception for decreased vibration in left foot.  Reflexes were grade 2 and symmetric throughout.

A February 2012 VA neurology consultation report reflects that the Veteran was evaluated for an episode of possible seizure.  On neurologic examination, there was no lateralized weakness or sensory loss.  His cranial nerves, power, sensory and reflexive functions examination was normal; CT of the head was negative for any acute intracranial process/mass effect.  He denied any slurred speech, visual complaints, weakness, numbness or tingling.

A March 2012 VA ophthalmology report noted an assessment of ptosis and dermatochalasis greater in the left eye than the right.  The Veteran reported history of Bell's palsy status post repair.  He had no complaints regarding his left eye ptosis at that time.

After thorough consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating greater than 10 percent for his residuals of Bell's palsy.  The evidence in this case does not show that residuals of Bell's palsy result in disability greater than moderate incomplete paralysis.  The evidence reflects the Veteran's complaints of left facial weakness, swelling, drooping, and left eye ptosis.  He also complained of occasional jaw pain with yawning and choking with swallowing or coughing.  The Board finds that the Veteran's lay statements are competent evidence of current symptoms that are capable of lay observation, and his complaints are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the symptoms reported by the Veteran do not more closely resemble severe incomplete paralysis or complete paralysis of the seventh cranial nerve, and therefore do not meet the criteria required for an initial disability rating in excess of 10 percent under Diagnostic Code 8207.  38 C.F.R. §§ 4.7, 4,124a, Diagnostic Code 8207.

Objectively, VA examinations conducted in March 2006, January 2009 and July 2011 show no focal neurological deficits.  Motor, sensory and reflexive functions, as well as cerebellar function, were normal and with no muscle atrophy.  The medical evidence consistently reflects that the Veteran's speech was normal.  Clinical examinations of cranial nerves II to XII were intact, except for weakness of the left muscles of facial expression on the cranial nerve VII examination.  Notably, both the March 2006 and January 2009 VA examiners noted that recurrent left Bell's palsy was treated and resolved with no residual signs of Bell's palsy as per the examinations.  On these examinations, the Veteran denied having any problems closing or moving eyes, speech difficulty, or difficulty with swallowing or chewing.  The Board also finds significant the July 2011 VA examiner's characterization of the Veteran's residuals of Bell's palsy as "mild (less than moderate)" weakness of muscles of the left side of the face.  The July 2011 VA examiner specifically described this condition as incomplete paralysis and found that the disability had no effects on usual daily living activities.  In sum, the evidence establishes that there is some mild weakness of the left facial muscles that results in no more than moderate incomplete paralysis.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there is a specific diagnostic code to evaluate paralysis of the seventh (facial) cranial nerve, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his symptoms are more severe than the current disability rating reflects.  In this regard, the Board considered the Veteran's statements regarding the inability to drive due to his eyes' "jumping."  However, the September 2011 VA eye examination report specifically noted that any decrease in visual acuity or other visual impairment was not attributable to the Veteran's left eye ptosis, which resulted from his Bell's palsy.  Further, service connection for left eye ptosis has been in effect since October 4, 1994 and a separate disability rating is assigned to that condition.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided; to do so is to 'pyramid' the ratings).  The Veteran also reported trouble with his jaw pain and choking when swallowing or coughing.  Indeed, recent VA treatment reports reflect episodes of jaw dislocation.  However, there is no indication that the jaw pain and dislocation are symptoms associated with the Veteran's Bell's palsy.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).

Additionally, the record contains no evidence showing the Veteran is entitled to a higher disability rating at any point since the initial grant of service connection; therefore staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126.  Thus, the Board finds that a 10 percent disability rating is appropriate and that there is no basis for awarding a higher evaluation for his residuals of Bell's palsy.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected disability has caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the rating criteria to evaluate the cranial nerves reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating and a higher evaluation is not warranted.  Therefore, the Veteran's claim for an initial disability rating in excess of 10 percent for residuals of Bell's palsy must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 8207.


ORDER

An initial disability rating in excess of 10 percent for service-connected residuals of Bell's palsy is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


